DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-2 and 14-15 (Currently Amended)
Claims 3, 6-13 and 16-18 (Original)
Claims  4-5 (Cancelled)

Response to Arguments
Applicant’s amendments and arguments, filed on 05/27/2021, have been fully considered. However, the application is not in allowable condition because further search has necessitated the new ground(s) of rejection presented in this office action.
 
Accordingly, THIS ACTION IS MADE NON-FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kan (U.S. 2017/0331321), in view of Suganuma (U.S. 2012/0306446) and further in view of Skaff (U.S. 2015/0100226) and further in view of Payne (U.S. 2016/0325637).

Regarding claim 1, Kan teaches a charging control system (100, Fig. 1; [0078] [0007] [0002]) for an electric vehicle (108, Fig. 1), the charging control system comprising:
an input device (102, Fig. 1 and 7; [0078]) for receiving inputs ([0046]; abstract) of a demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) of a battery (corresponding battery of 108, Fig. 1) so as to charge the battery (abstract; [0002]) by using a charger (103, Fig. 1);
a processor (201, Fig. 2; [0026] [0007] [0009]) configured to compute (506, Fig. 5; [0078]) an expected charge time (505-1, Fig. 5 or charging duration, Fig. 7) required to charge the battery and an expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) on completion of charging ([0009]) based on the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) input to the input device (102, Fig. 1 and 7; [0078]); and
an output device (207, Fig. 2 [0033]; or display of 102, Fig. 1 and 7; [0047] [0078]) for displaying ([0078] [0009] [0007]) the expected charge time (505-1, Fig. 5; or charging duration, Fig. 7) and the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) computed by the processor ([0007]; abstract).
a navigation device for setting a drive path when road information is previously stored in the navigation device and a destination is input to the navigation device, wherein the processor is further configured to compute a required discharge amount of the battery required to reach the destination based on the drive path when the destination is input to the navigation device, estimate the required discharge amount of the battery based on the road information of the drive path.
Suganuma teaches a navigation device (155, Fig. 5; [0084] [0086]) for setting a drive path ([0086]) when road information is previously stored ([0086] [0088]) in the navigation device and a destination is input ([0086] [0082] [0083]) to the navigation device, wherein the processor (ECU 156, Fig. 5; [0084]) is further configured to
compute a required discharge amount ([0089]-[0091]) (or [0101]-[0102]) of the battery (154a, Fig. 5; [0089]) required to reach the destination (S12, Fig. 5; [0088] [0090] [0091]) based on the drive path when the destination is input ([0086] [0082] [0083]) to the navigation device,
estimate the required discharge amount ([0089]-[0091]; or [0101] [0102]) of the battery (154a, Fig. 5) based on the road information of the drive path ([0103] [0094] [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a navigation device for setting a drive path when road information is previously stored in the navigation device and a destination is input to the navigation device, wherein the processor is further configured to compute a required discharge amount of the battery required to reach 
The combination does not explicitly teach (compute the required discharge amount by) using an average fuel efficiency (of the electric vehicle).
Skaff teaches a processor (36, 28, Fig. 1; [0023]-[0025]) configured to compute ([0004]) the required discharge amount  of the battery (corresponding to battery SOC 86 for travel distance/range 88, Fig. 2; [0039] [0038] [0043]) by using an average fuel efficiency of the electric vehicle (abstract, lines 9-11, 13-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (compute the required discharge amount by) using an average fuel efficiency (of the electric vehicle) of Skaff’s into Kan’s, in view of Suganuma’s, in order to provide an efficiency indicator corresponding to an average range and an average energy consumption rate calculation (abstract, lines 9-11, 13-15; Skaff).
The combination does not explicitly teach divide the drive path into a plurality of sections based on the road information of the drive path; and (compute the required discharge amount of the battery by using an average a fuel efficiency of the electric vehicle) set at each of the divided plurality of sections
divide the drive path (drive path from Start to End, Fig. 4B) into a plurality of sections (segments, Fig. 4B; [0079], line 8) based on the road information ([0041] [0079) of the drive path; and 
compute the required discharge amount ([0067], continuously monitor and manage discharging for discharge amount [0073], lines 1-4) ([0088]-[0089]) of the battery set at each of the divided plurality of sections (segments, Fig. 4B; [0079] [0080]; in which the discharge amount corresponding to the decreased battery SOC required for travel on each segment is similarly determined as shown in Fig. 3A; [0041] [0073], lines 1-4 [0074]. See Note below for further reference on discharge amount). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate divide the drive path into a plurality of sections based on the road information of the drive path; and compute the required discharge amount of the battery set at each of the divided plurality of sections of Payne’s into Kan’s, in order to reserve power and to improve energy efficiency of a vehicle based on the route prediction ([0011] [0021], lines 1-7; in which a regeneration energy of regenerative braking is utilized for battery charging; Payne)

Note: Fukubayashi (U.S. 2017/0070089) – discharge amount calculation (abstract, line 11-14; storage battery discharge amount (kWh), Fig. 4)
Regarding claim 2, Kan teaches the charging control system of claim 1, in view of Suganuma and further in view of Skaff, Kan does not explicitly teach wherein the output device displays the required discharge amount computed by the processor.

Regarding claim 3, Kan teaches the charging control system of claim 2, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the processor (ECU 156, Fig. 5; [0084]; Suganuma) is further configured to: compare (included in S14, Fig. 7; Suganuma) the computed required discharge amount  ([0089]; S13, Fig. 5; Suganuma) with a present battery charged amount  (percent of battery capacity, Fig. 7) (or [0085]; S11, Fig. 5; [0101]; Suganuma) so as to determine whether ([0091]; Suganuma) charging of the battery is required (S14, Fig. 7; Suganuma); and compute (S13, Fig. 7; [0101]; Suganuma) a required charge amount ([0089]-[0091]; Suganuma) of the battery required to be charged ([0095] [0101] [0112]; Suganuma) so as to reach the destination (S13, Fig. 7; [0101]; Suganuma), and  the output device displays (153, Fig. 5; [0103] [0084] [0085]) the computed required charge amount ([0095] [0101]; Suganuma) when the processor (ECU 156, Fig. 5; Suganuma) determines that the battery charge is required (yes of S14, Fig. 7; [0092]; Suganuma).
Regarding claim 6, Kan teaches the charging control system of claim 1, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the processor 
Regarding claim 7, Kan teaches the charging control system of claim 1, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the processor ([0026] [0007] [0009]) (or 36, 28, Fig. 1; [0023]-[0025]; Skaff) is further configured to estimate (506, Fig. 5; [0078])  (or [0004]; Skaff) the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) (or travel distance/range 88 corresponding to battery SOC 86, Fig. 2; [0039] [0038] [0043]) by using an average fuel efficiency of the electric vehicle (abstract; Skaff) based on the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7).
Regarding claim 8, Kan teaches the charging control system of claim 7, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the processor (36, 28, 70, Fig. 1; [0023]-[0025]; Skaff) is further configured to reflect, on the average fuel efficiency (abstract; Skaff), road information or traffic information ([0032]; Skaff) according to a path ([0031]; Skaff) of the vehicle to the destination when a destination is input ([0031]; Skaff) to a navigation device (68, Fig. 1 [0031]; Skaff).
Regarding claim 9, Kan teaches the charging control system of claim 1, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the input device is a slide-type input device (inherent characteristic of wireless user device 102 such as a smart phone, Fig. 1; [0002]) configured such that a user manipulates the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) by sliding the input device (inherent characteristic of wireless user device 102 such as a smart phone, Fig. 1; [0002]), and the output device (display of 102, Fig. 1 and 7; [0078]) is configured to display in real time the expected charge time (505-1, Fig. 5 or charging duration, Fig. 7) and the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) changeable according to the demanded charge amount input ([0046]; abstract) to the input device.
Regarding claim 10, Kan teaches the charging control system of claim 1, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the output device (display of 102, Fig. 1 and 7; [0078]) is configured to display each of a present battery charged amount (battery capacity, Fig. 6; percent of battery capacity and energy input, Fig. 7; [0047]) and a battery charged amount (battery capacity, Fig. 6; percent of battery capacity and energy input, Fig. 7; [0047]) on the completion of charging ([0009]) according to the demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7).
Regarding claim 11, Kan teaches the charging control system of claim 1, in view of Suganuma, further in view of Skaff and further in view of Payne. Kan does not explicitly teach wherein state information of a charging station is input to the input device by telematics.

The combination does not explicitly teach state information of a charging station; the processor is further configured to estimate the expected charge time on the basis of input state information of the charging station
Suganuma teaches wherein state information of a charging station ([0010] [0020] [0053]) is input to the input device by wireless communication (151, Fig. 5), and the processor (ECU 156, Fig. 5; [0084]) is further configured to estimate the expected charge time ([0010] [0020] [0053]) on the basis of input state information of the charging station ([0010] [0020] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate state information of a charging station; configured to estimate the expected charge time on the basis of input state information of the charging station of Suganuma’s into Kan’s in view of Skaff’s, and further in view of Payne’s, in order to assist the user selection for an optimal charging station ([0095] [0094]; Suganuma).
Regarding claim 12, Kan teaches the charging control system of claim 11, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the input state information of the charging station ([0010] [0020] [0053]; Suganuma) includes at least 
Regarding claim 13, Kan teaches the charging control system of claim 11, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the waiting vehicle information ([0094]; Suganuma) at the charging station includes at least one of a remaining charge time of a vehicle being charged at the charging station ([0094]; Suganuma), the number of vehicles waiting or reserved for charging at the charging station ([0094]; Suganuma), or an expected charge time of the vehicles waiting or reserved for charging, and the charger information includes information on whether a charger or a port operates in a normal condition ([0094]; Suganuma).
Regarding claim 14, Kan teaches a charging control method ([0078] [0009] [0007]) of an electric vehicle (108, Fig. 1), the charging control method comprising steps of:
receiving inputs ([0046]; abstract) of a demanded charge amount (505-3, Fig. 5; or energy input, Fig. 7) of a battery (corresponding battery of 108, Fig. 1) through an input device (102, Fig. 1 and 7; [0078]) so as to charge the battery (abstract; [0002]) by using a charger (103, Fig. 1);

displaying ([0078] [0009] [0007]) the expected charge time (505-1, Fig. 5; or charging duration, Fig. 7) and the expected drivable distance (505-4, Fig. 5; or travel range, Fig. 7) computed by the processor at an output device (207, Fig. 2 [0033]; or display of 102, Fig. 1 and 7; [0047] [0078]).
Kan does not explicitly teach further comprising: determining whether a destination is input to a navigation device in which road information is previously stored, wherein the step of computing includes computing a required discharge amount of the battery required to reach the destination and a required charge amount of the battery required to be charged to reach the destination based on a drive path when the destination is input to the navigation device, estimating the required discharge amount of the battery based on the road information of the drive path.
Suganuma teaches determining whether a destination is input ([0086] [0082] [0083]) to a navigation device (155, Fig. 5; [0084] [0086]) in which road information  is previously stored ([0086] [0088]), wherein the step of computing includes
computing a required discharge amount ([0089]-[0091]) (or [0101]-[0102]) of the battery (154a, Fig. 5; [0089]) required to reach the destination (S12, Fig. 5; [0088] 
estimating the required discharge amount ([0089]-[0091]; or [0101] [0102]) of the battery (154a, Fig. 5) based on the road information of the drive path ([0103] [0094] [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether a destination is input to a navigation device in which road information is previously stored, wherein the step of computing includes computing a required discharge amount of the battery required to reach the destination and a required charge amount of the battery required to be charged to reach the destination based on a drive path when the destination is input to the navigation device, and estimating the required discharge amount of the battery based on the road information of the drive path of Suganuma’s into Kan’s, in order to provide an information provision device for acquiring information on charging stations, traffic flow information, etc.., to a vehicle requiring charging (abstract; Suganuma) and to assist the user selection for an optimal charging station ([0095] [0094]; Suganuma).
The combination does not explicitly teach (computing the required discharge amount by) using an average fuel efficiency (of the electric vehicle).
Skaff teaches a processor (36, 28, Fig. 1; [0023]-[0025]) configured to compute ([0004]) the required discharge amount  of the battery (travel distance/range 88 
The combination does not explicitly teach divide the drive path into a plurality of sections based on the road information of the drive path; and (compute the required discharge amount of the battery by using an average a fuel efficiency of the electric vehicle) set at each of the divided plurality of sections
Payne teaches divide the drive path (drive path from Start to End, Fig. 4B) into a plurality of sections (segments, Fig. 4B; [0079], line 8) based on the road information ([0041] [0079) of the drive path; and 
compute the required discharge amount ([0067], continuously monitor and manage discharging for discharge amount [0073], lines 1-4) ([0088]-[0089]) of the battery set at each of the divided plurality of sections (segments, Fig. 4B; [0079] [0080]; in which the discharge amount corresponding to the decreased battery SOC required for travel on each segment is similarly determined as shown in Fig. 3A; [0041] [0073], lines 1-4 [0074]. See Note above for further reference on discharge amount). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate divide the drive path into a plurality of sections based 
Regarding claim 15, Kan teaches the charging control method of claim 14, in view of Suganuma, further in view of Skaff and further in view of Payne. Kan does not explicitly teach wherein the step of displaying includes displaying the computed required discharge and charge amounts.
Suganuma teaches the step of displaying includes displaying (153, Fig. 5; [0103] [0084] [0085]) the computed required discharge ([0089]-[0091]) (or [0101]-[0102]) and charge amounts ([0089]-[0091]) (or [0095] [0101] [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of displaying includes displaying the computed required discharge and charge amounts of Suganuma’s into Kan’s in view of Skaff’s and further in view of Payne’s, in order to update the user the corresponding required power consumption for the travel range or SOC versus distance.
Regarding claim 16, Kan teaches the charging control method of claim 14, in view of Suganuma, further in view of Skaff and further in view of Payne. Kan does not explicitly teach wherein when state information of a charging station is input in the computing of the expected charge time and the expected drivable distance, the step of computing 
Suganuma teaches wherein when state information ([0094] [0095]) of a charging station ([0010] [0020] [0053]) is input in the computing (ECU 156, Fig. 5; [0084]) of the expected charge time ([0010] [0020] [0053]) and the expected drivable distance ([0086] [0088] [0089]), the step of computing includes estimating the expected charge time ([0010] [0020] [0053]) on the basis of the state information ([0094] [0095]) of the charging station ([0010] [0020] [0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate state information of a charging station; configured to estimate the expected charge time on the basis of input state information of the charging station of Suganuma’s into Kan’s, in view of Skaff’s and further in view of Payne’s, in order to assist the user selection for an optimal charging station ([0095] [0094]; Suganuma).
Regarding claim 17, Kan teaches the charging control method of claim 16, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the input state information of the charging station ([0010] [0020] [0053]; Suganuma) includes at least one of waiting vehicle information ([0094]; Suganuma) or charger information at the charging station ([0094]; Suganuma), and the step of computing further includes estimating the expected charge time ([0010] [0020] [0053]; Suganuma) by reflecting a waiting time ([0011] [0020] [0094]; Suganuma) required to charge the vehicle at the charging station on the basis of the waiting vehicle information and the charger information at the charging station ([0094]; Suganuma).
Regarding claim 18, Kan teaches the charging control method of claim 17, in view of Suganuma, further in view of Skaff and further in view of Payne, wherein the waiting vehicle information ([0094]; Suganuma) at the charging station includes at least one of a remaining charge time of a vehicle being charged at the charging station ([0094]; Suganuma), the number of vehicles waiting or reserved for charging at the charging station ([0094]; Suganuma), or an expected charge time of the vehicles waiting or reserved for charging, and the charger information includes information on whether a charger or a port operates in a normal condition ([0094]; Suganuma).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2012/0109515, U.S. 9517705, U.S. 2013/0282472, US 2021/0094435, U.S. 2017/0070089, U.S. 2017/0008408, U.S. 2012/0098497, U.S. 6166449 and U.S. 6160380.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUNG V BUI/Examiner, Art Unit 2859    

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
September 10, 2021